6:21-cr-00066-RAW Document 1 Filed in ED/OK on 03/16/21 Page 1 of 6




                                               21-MJ-53-SPS
6:21-cr-00066-RAW Document 1 Filed in ED/OK on 03/16/21 Page 2 of 6
6:21-cr-00066-RAW Document 1 Filed in ED/OK on 03/16/21 Page 3 of 6
6:21-cr-00066-RAW Document 1 Filed in ED/OK on 03/16/21 Page 4 of 6
6:21-cr-00066-RAW Document 1 Filed in ED/OK on 03/16/21 Page 5 of 6
  6:21-cr-00066-RAW Document 1 Filed in ED/OK on 03/16/21 Page 6 of 6




STEVEN P. SHREDER
